 Case 1:16-cv-05882-RER Document 23 Filed 02/18/19 Page 1 of 1 PageID #: 121




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 FERNANDO ROMERO, individually and on behalf of        Index No. 16-cv-5882
 others similarly situated,
                                                       MOTION TO WITHDRAW AS
                          Plaintiff,                   COUNSEL

                      -against-

 94-10 REALTY, LLC and PATRICK
 WALSH,

                          Defendants.


        Sara Isaacson, Esq., the undersigned counsel, respectfully moves to withdraw as counsel
for Plaintiff in the above-captioned matter, as she has decided to leave the firm and therefore her
last day with the law firm of Michael Faillace & Associates, P.C. is Tuesday, February 19, 2019.

       Michael Faillace & Associates, P.C. will continue to represent the Plaintiff in this matter,
and no party will be prejudiced if this Motion is granted.

       WHEREFORE, undersigned counsel respectfully requests that this Court permit Sara
Isaacson to withdraw as counsel for the Plaintiff in this matter.


Dated: New York, New York                     Respectfully submitted,
       February 18, 2019

                                              /s/ Sara Isaacson
                                              Sara Isaacson, Esq.
                                              Michael Faillace & Associates, P.C.
                                              60 East 42nd Street, Suite 4510
                                              New York, New York 10165
                                              Attorneys for Plaintiff
